[J-53-2015]
                IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


VINCENT P. NERTAVICH, JR.          :      No. 21 EAP 2015
                                   :
                                   :      Appeal from the Judgment of Superior
             v.                    :      Court entered on 08/27/2014 at No.
                                   :      3415 EDA 2012 (reargument denied
                                   :      10/30/2014) reversing and remanding
PPL ELECTRIC UTILITIES, KTA, KTA-  :      the Judgment entered 12/05/2012 in the
TATOR, INC., KTA/SET               :      Court of Common Pleas, Philadelphia
ENVIRONMENTAL, S-E                 :      County, Civil Division at No. 2316
TECHNOLOGIES, INC., ALEXANDER      :      September Term 2009.
ANDREW, INC., D/B/A FALLTECH,      :
ALEXANDER ANDREW, INC.,            :      ARGUED: September 10, 2015
FALLTECH, THOMAS & BETTS CORP.,    :
THOMAS & BETTS CORP., D/B/A OR T/A :
MEYER STEEL STRUCTURES, F/K/A      :
I.T.T. - MEYER INDUSTRIES, F/K/A   :
MEYER INDUSTRIES, MEYER STEEL      :
STRUCTURES F/K/A I.T.T.- MEYER     :
INDUSTRIES, F/K/A MEYER STEEL      :
STRUCTURES, ITT-MEYER              :
INDUSTRIES, MEYER INDUSTRIES,      :
MEYER MACHINE, INC. AND WINOLA     :
INDUSTRIAL, INC.                   :
                                   :
                                   :
APPEAL OF: VINCENT P. NERTAVICH,   :
JR.                                :


                                   ORDER


PER CURIAM
     AND NOW, this 27th day of October 2015, the Order of the Superior Court is

AFFIRMED.